Citation Nr: 1117641	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-28 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a lumbosacral spine strain for the appellate period prior to February 18, 2009.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a lumbosacral spine strain for the appellate period as of February 18, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the Veteran's noncompensable rating for his service-connected lumbosacral spine strain in response to his October 12, 2004 claim for a higher rating.  In a February 2010 rating decision, the RO in Houston, Texas issued a rating decision in which it increased the Veteran's disability rating to 10 percent as of February 18, 2009, the date of the Veteran's VA compensation and pension (C&P) examination.

Notwithstanding the fact that the Veteran submitted his claim for an increased rating for residuals of a lumbosacral spine strain in October 2004, within one year of the April 2004 rating decision that denied his claim for a compensable disability rating for residuals of a lumbosacral spine strain, the Board finds that the RO properly construed the October 2004 letter as a new claim rather than as a NOD.  The basis for the Board's finding is that the Veteran's October 2004 letter did not express dissatisfaction or disagreement with the April 2004 rating decision, or a desire to contest the result thereof.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed.Cir.2002) (upholding VA regulation 38 CFR § 20.201 that requires that an NOD must express "a desire for appellate review.")

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

As this rating does not represent the highest possible benefit, the issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to a compensable disability rating for residuals of a lumbosacral spine strain for the appellate period prior to February 18, 2009; and entitlement to a disability rating in excess of 10 percent for residuals of a lumbosacral spine strain for the appellate period as of February 18, 2009.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the Veteran's most recent VA examination for his service-connected residuals of a lumbosacral spine strain was provided in February 2009.  In light of the more than two years and two months since the Veteran's last VA examination, he should be scheduled for a new VA examination to ascertain the degree of disability currently associated therewith.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The Veteran alleged at his March 2011 Board hearing that his back symptoms warrant an increased rating.  Id. at p. 14.

The Veteran also reported at his March 2011 Board hearing that he experiences radiating pain to his left leg.  Id. at pp. 9, 11-12.  In a January 2007 VA C&P examination, the Veteran reported having back pain that radiates to his left lower extremity and left great toe.

Furthermore, the Veteran testified at his March 2011 Board hearing that he re-injured his back after service in 2001, and had back surgery that year.  Id. at p. 3.  The Veteran told the February 2009 VA C&P examiner that he also re-injured his back after service in 1990 and 2000.

Therefore, on remand, the Agency of Original Jurisdiction (AOJ) should schedule the Veteran for an orthopedic/neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected residuals of a lumbosacral spine strain.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The orthopedic examiner is to assess the nature and severity of the Veteran's spine disability in accordance with the latest Automated Medical Information Exchange (AMIE) worksheet for rating disabilities of the spine.  All indicated tests and studies, to include range of motion and X-rays, should be undertaken.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected spine disability, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.  Specifically, the examiner should discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.  For all neurological findings, the examiner should determine, based on his examination and a review of the claims file, whether they have been extant since October 12, 2004, and, if not, the date from which they have existed.  If the examiner finds that the degree of severity of the neurological abnormalities have changed between that date and the date of the examination, the examiner should list the severity for each period therein.

The examiner should determine the extent to which the Veteran's symptoms, including limitation of range of motion and any neurological abnormalities, are due to his injury in service, and the extent to which they are due to his post-service injuries.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

On remand, the AOJ is asked to obtain all of the medical records showing treatment for the Veteran's service-connected residuals of a lumbosacral spine strain since April 2009, which are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated or evaluated him for his service-connected residuals of a lumbosacral spine strain since April 2009, and attempt to obtain records from each health care provider that he identifies who might have available records, if not already in the claims file.  If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for an orthopedic/neurological examination, by an appropriate specialist, to determine the nature, extent and severity of his service-connected residuals of a lumbosacral spine strain.  The claims file should be made available to, and be reviewed by, the examiner in connection with the examination, and the examiner's report should so indicate.

The orthopedic examiner is to assess the nature and severity of the Veteran's spine disability in accordance with the latest AMIE worksheet for rating disabilities of the spine.  All indicated tests and studies, to include range of motion and X-rays, should be undertaken.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the spine disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected spine disability, such as radiculopathy affecting the lower extremities, the examiner should identify this abnormality (e.g., neuritis or neuralgia) and comment on its severity.  Specifically, the examiner should discuss the severity of any associated radiculopathy which may be found and ascertain whether it more closely resembles a mild incomplete paralysis, a moderate incomplete paralysis, a moderately severe incomplete paralysis or a severe incomplete paralysis.  The examiner should also describe any other neurological manifestations which may be present.  For all neurological findings, the examiner should determine, based on his examination and a review of the claims file, whether the neurological findings have been extant since October 12, 2004, and, if not, the date from which they have existed.  If the examiner finds that the degree of severity of the neurological abnormalities have changed between that date and the date of the examination, the examiner should list the severity for each period therein.

The examiner should also include a statement as to the effect of the Veteran's spine disorder on his occupational functioning and daily activities.

The examiner should determine the extent to which the Veteran's symptoms, including limitation of range of motion and any neurological abnormalities, are due to his injury in service, and the extent to which they are due to his post-service injuries.

The rationale for any opinions and all clinical findings should be given in detail.  If it is not possible to provide an opinion without resulting to mere speculation, the examiner should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claims for entitlement to a compensable disability rating for residuals of a lumbosacral spine strain for the appellate period prior to February 18, 2009; and entitlement to a disability rating in excess of 10 percent for residuals of a lumbosacral spine strain for the appellate period as of February 18, 2009.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


